 


110 HR 350 IH: Sex Offender Visa Loophole Elimination Act of 2007
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 350 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Kline of Minnesota introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To prohibit a convicted sex offender from obtaining approval of immigration petitions filed by the offender on behalf of family members. 
 
 
1.Short title 
This Act may be cited as the Sex Offender Visa Loophole Elimination Act of 2007. 
2.Barring convicted sex offenders from having family-based petitions approved 
(a)Immigrant family membersSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)) is amended— 
(1)in subparagraph (A)— 
(A)in clause (i), by striking Any and inserting Except as provided in clause (viii), any; and 
(B)by adding at the end the following: 
 
(viii) 
(I)Clause (i) shall not apply to a citizen of the United States who has been convicted of a sex offense. 
(II)For purposes of subclause (I): 
(aa)The term sex offense means— 
(AA)a State, local, tribal, foreign, or other criminal offense that has an element involving a sexual act or sexual contact with another, or an attempt or conspiracy to commit such an offense; 
(BB)a State local, tribal, foreign or other specified offense against a minor; 
(CC)a Federal offense (including an offense prosecuted under section 1152 or 1153 of title 18, United States Code) under section 1201, 1591, or 1801, or chapter 109A, 110, or 117, of title 18, United States Code, or any other Federal offense designated by the Attorney General for the purposes of this item; or 
(DD)a military offense specified by the Secretary of Defense under section 115(a)(8)(C)(i) of the Department of Justice Appropriations Act, 1998 (10 U.S.C. 951 note). 
(bb)The term specified offense against a minor means an offense against a minor that involves any of the following: 
(AA)An offense (unless committed by a parent) involving kidnapping. 
(BB)An offense (unless committed by a parent) involving false imprisonment. 
(CC)Solicitation to engage in sexual conduct. 
(DD)Use in a sexual performance. 
(EE)Solicitation to practice prostitution. 
(FF)Possession, production, or distribution of child pornography. 
(GG)Criminal sexual conduct involving a minor (less than 18 years old), or the use of the Internet to facilitate or attempt such conduct. 
(HH)Any conduct that by its nature is a sex offense against a minor. 
(II)Video voyeurism, as described in section 1801 of title 18, United States Code. 
(JJ)Any attempt or conspiracy to commit an offense described in any of subitems (AA) through (II).; and 
(2)in subparagraph (B)(i)— 
(A)by striking (B)(i) Any alien and inserting the following: 
 
(B) 
(i) 
(I)Except as provided in subclause (II), any alien; and 
(B)by adding at the end the following: 
 
(II)Subclause (I) shall not apply in the case of an alien lawfully admitted for permanent residence who has been convicted of a sex offense (as defined in subparagraph (A)(viii)(II)).. 
(b)Fiancées, Fiancés, and waiting nonimmigrant spouses 
(1)Fiancées and fiancésSection 214(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(d)(1)) is amended by adding at the end the following: 
 
The Secretary of Homeland Security may not approve any petition filed by a petitioner who has been convicted of a sex offense (as defined in section 204(a)(1)(A)(viii)(II)).. 
(2)Waiting spousesSection 214(r)(1) of such Act (8 U.S.C. 1184(r)(1)) is amended by adding at the end the following: 
 
The Secretary of Homeland Security may not approve any petition filed by a petitioner who has been convicted of a sex offense (as defined in section 204(a)(1)(A)(viii)(II)).. 
(3)Clerical amendmentSection 101(a)(15)(K) of such Act (8 U.S.C. 1101(a)(15)(K)), is amended by striking and (p) and inserting and (r). 
 
